Case 3:20-cv-30196-KAR Document 1 Filed 12/28/20 Page 1 of 14

gb OP
A oo
oe

Privacy Act Request for Access of Records under the
Freedom of Information Act of 1974 AQ \p
To: Privacy Act Officers or System of Records Managers \

-Records Access Officer Robert H. Haigh Jr, 321 High Street, Greenfield, MA
-Christopher J. Donelan, Franklin County Sheriff, 160 Elm Street, Greenfield, MA

Re: Privacy Act Request for Access of Records and Return of Personal Property
To Whom This May Concern:

This is a privacy act request for access of records under the Freedom of Information Act of 1974 and
the Massachusetts Public Records Law (M. G. L. Chapter 66, Section 10).

[I, Sean A. Welenc, sui juris, under Common Law Jurisdiction, hereby request the following
information, without dishonor, pertaining to an event that occurred around 9pm on December 5,
2020, while driving my 2012 Subaru Legacy. I, Sean A. Welenc, hereby request reimbursement of
$108 paid to Koch’s Automotive, 44 Main Street, Greenfield, MA, and the immediate return of my
stolen personal property: two EXEMPT plates, my passport, and my Cannabis, without delay].

|. Date/time when 4-5 police gang-stalked me on December 5, 2020
2. The exact reason that 4-5 Greenfield police were triggered to gang-stalk me, seize my vehicle and
have my car towed to Koch’s Automotive, 44 Main Street, Greenfield, MA. Driving through a
“Yellow” Light is no reason to accuse me of a Criminal Offense.
3. Explicit Federal/Constitutional Laws that | allegedly violated when 4-5 police seized:

A. My 2012 Subaru Legacy

B. My Two Vehicle Plates “EXEMPT — Not For Hire (UCC 9-109(1); UCC 1-308)”

C. My Passport (it is a Federal crime to steal Passports; I have reported it stolen)

D. My Cannabis (which is legal). I never demonize police officers for their use of cannabis.
4. Explicit Federal/Constitutional Laws that prohibits me from driving with a Passport and EXEMPT
Plates; AND explicit Federal/Constitutional Laws that would make me a criminal.
5, Explicit reasons why 4-5 police failed to issue me a Warrant to steal my car, my plates, my passport,
my cannabis, however, unable to find my “Proof of Car Insurance” in the glove compartment?
MA Constitution Bill of Rights Article 1. Sec. 14: Every subject has a right to be secure from all
unreasonable searches, and seizures of his person, his houses, his papers, and all his possessions. All
warrants, therefore, are contrary to this right, if the cause or foundation of them be not previously
supported by oath or affirmation; and if the order in the warrant to a civil officer, to make search in
suspected places, or to arrest one or more suspected persons, or to seize their property, be
not accompanied with a special designation of the persons or objects of search, arrest, or seizure: no
warrant ought to be issued but in such cases, and with the formalities, prescribed by Law.
Violating Oaths of Office is Treason.
Note: ICCPR Article 7: No one shall be subjected to torture or cruel, inhumane or degrading
treatment/punishment.

Whereas, I, Sean A. Welenc, sui juris, filed IRS Forms 4506-A, 13909, 3819-A, and 211 requesting
Public Inspection of tax-exempt status or Political Organization, of Massachusetts Supreme Judicial
Courts, d/b/a Franklin County District Court. See correspondence from Dept. of the Treasury dated
February 28, 2020, indicating that no such tax-exempt agency exists (refer to IRS Investigation Claim
#2020-006720), proving that Franklin County Courts are For-Profit Private Corporations, complete
with Dun and Bradstreet numbers, committing fraud in exchange for $emoluments.

Common Law Courts are the Supreme Law of the Land. I will not submit to judicial and/or police
tyranny. The Constitution is not suspended during a Plandemic. NO Constitutional Law permits any
Court/Judge to contract with State Actor(s) to gang-stalk, kidnap, imprison, abuse, threaten, torture
The People in any way, shape or form. State Actors can be sued in their corporate and individual
capacities. FRAUD VIDIATES ALL VOID AB INITIO.

Page 1 of 5
Case 3:20-cv-30196-KAR Document1 Filed 12/28/20 Page 2 of 14

Greenfield Police/Dept., Massachusetts Supreme Judicial Court, d/b/a Greenfield, District Court,
Greenfield, MA, are in direct violation of the Clearfield Trust Doctrine

Clearfield Doctrine

Supreme Court Annotated Statute, Clearfield Trust Co. v. United States 318 U.S. 363-371 1942.
Whereas defined pursuant to Supreme Court Annotated Statute: Clearfield Trust Co. v. United States
318 U.S. 363-371 1942: "Governments descend to the level of a mere private corporation, and take on
the characteristics of a mere private citizen . .. where private corporate commercial paper [Federal
Reserve Notes] and securities [checks] is concerned . . . For purposes of suit, such corporations and
individuals are regarded as entities entirely separate from government."

When private commercial paper is used by corporate government, then government loses its
sovereignty status and becomes no different than a mere private corporation.

As such, government then becomes bound by the rules and laws that govern private corporations
which means that if they intend to compel an individual to some specific performance based upon its
corporate statutes or corporation rules, then the government, like any private corporation, must be the
holder-in-due-course of a contract or other commercial agreement between it and the one upon who
demands for specific performance are made.

Further, the government must be willing to enter the contract or commercial agreement into evidence
before trying to get the court to enforce its demands, called statutes; very important because it is a
1942 case that was decided after the UNITED STATES CORPORATION COMPANY filed its
"CERTIFICATE OF INCORPORATION’ in the State of Florida (July 15, 1925). And it was decided
AFTER the ‘corporate government’ agreed to use the currency of the private corporation, the
FEDERAL RESERVE. Private Currency / Federal Reserve.

References:

(i) Articles of Incorporation of UNITED STATES CORPORATION COMPANY

http://anticorruptionsociety.files.wordpress.com/2014/01/articles-of-incorporation-of-u-s-corp-
company.pdf

Whereas, I, Sean A Welenc, sui juris, under Common Law Jurisdiction, deny that I am a government
employee of the State of Massachusetts. If the state or Magistrates wish to say different then prove that
I have been a paid employee of federal or state Government.

Whereas, all codes, rules, policies, statutes, regulations are unconstitutional and lacking due process of
law (Rodrigues v. Ray Donavan, U.S. Department of Labor, 769 F.2d 1344, 1348 (1985); ... the state
of Massachusetts is “void for ambiguity” in their failure to specify the statutes’ applicability to
“natural person,” otherwise depriving the same of fair notice, as their construct by definition of terms
aptly identifies the applicability of such statutes to “artificial or fictional corporate entities or
‘persons’, creatures of statute, or those by contract employed as agents or representatives, department
subdivision, offices, officers, and property of the government, but not the “Natural Person” or
American citizen immune from such jurisdiction of legalism.

Whereas, Common Law is the Real Law, the Supreme Law of the land. codes, rules, regulations,
policies, statutes, regulations “are not law” (Self v. Rhay, 61 Wn 2d 261); they are the law of
government for INTERNAL regulation, NOT the law of man.

Whereas, it (the legislature or statutory laws) may not violate constitutional prohibits or guarantees OR
AUTHORIZE OTHERS TO DO SO (Lockard v. Los Angeles 33 Cal 2d 553; Cert den 337 US 939).
Whereas, The Bill of Rights in the American Constitution has not been drafted for the introduction of
new law, but to secure old (already existing principles against abrogation or violation (Weimer v.
Bunbury, 30 Mich 291; 1874 Mich. LEXIS 168 (1874)).

Note: MA Constitution Bill of Rights Article 1. Sec. 5: All power residing originally in the people, and
being derived from them, the several magistrates and officers of government, vested with authority,
whether legislative, executive, or judicial, are their substitutes and agents, and are at all times

Page 2 of 5
accountable to them (i.6,, law enforcement are to serve and be accountable to “We The People”.

Note: MA Constitution Bill of Rights Article 1. Sec. 7; Government is instituted for the common good,
for the protection, safety, prosperity and happiness of the people; and not for the profit, honor, or
private interest of any One man, family, or class of men.

Thank you for your immediately consideration of this request. I leok forward to your response-

Respectfully (without prejudice UCC 1-207)
Sean A Welenc, 35 Perry Road, of Orange, MA [01364] ee

ce: State Department, DOJ, JAG, Gov, AG, Supv. of Records, Judicial Records (Federal Court)
Koch’s Automotive, Inc, (to inform them of fraud being perpetrated on ThePeople)
David B Welenc (works for Town of Orange); Keyha L Welenc (works for Federal Law Enforcement)

Enclosed:

Proof of Auto Insurance (still in glove compartment where it was located on 12/5/2020)

Copy of receipt in the amount of $108 paid to Koch’s Automotive

Two Private for-profit Corporate citations dated 12/5/2020

Letter from Dept. of Treasury dated February 28, 2020, and investigation claim number 2020-006720
SOVEREIGN AUTHORITY / Affidavit of reservation of rights UCC-1-308/ 1-207

Page 3 of 5
Case 3:20-cv-30196-KAR Document1 Filed 12/28/20 Page 4 of 14

SOVEREIGN AUTHORITY (while driving my 2012 Subaru Legacy)
Affidavit of reservation of rights UCC-1-308/ 1-207

Public Sean A Welenc, sui juris

This is a Public Communication to All All rights reserved UCC 1-308/ 1-207
Notice to agents is notice to principles c/o 35 Perry Road

Notice to principles is Notice to Agents Orange, MA [01364]

Applications to all successors and assigns Phone [978-846-7966]

All are without excuse Non-domestic without the United States

{Let it be known to all that, I, Sean A. Welenc, sui juris, under Common Law Jurisdiction, explicitly reserves all
of my rights. See UCC 1-308 (formally UCC 1-207).

UCC 1-308 — Performance or Acceptance Under Reservation of Rights.

(a) A party that with explicit reservation of rights performs performance or assents to performance in a manner
demanded or offered by the other party does not thereby prejudice the rights reserved. Such words as “without
prejudice.” “under protest,” or the like are sufficient.

I retain all of my rights and liberties at all times and in all places, nunc pro tunc [now for then] from the time of
my birth and forevermore. Further, I retain my rights not to be compelled to perform under ANY contract or
commercial agreement that I did not enter knowingly, voluntarily and/or intentionally. And furthermore, I do not
accept the liability of the compelled benefit of any unrevealed contract or commercial agreement. I am not
subject to silent contracts and have never knowingly or willingly contracted away my sovereignty.

Further, I am NOT a United States citizen or a 14" Amendment citizen. I am a State Citizen of the republic and
reject any attempted expatriation. See 15 United States statute at large, July 27, 1868 also known as the
expatriation statute.]

Violation fee of my liberty is $250,000 per incident or per 15 minutes or any part thereof. Wherefore all
have undeniable knowledge.

Affidavit

[Affiant, Sean A Welenc, sui juris, under Common Law Jurisdiction, a natural born Citizen of Colorado in its
dejure capacity as a republic and as one of the several states of the union created by the Constitution For the
United States of America 1777/1789. This incidentally makes me an American national and a common man of
the Sovereign People, does swear and affirm that Affiant has scribed and read the foregoing facts, and in
accordance with the best of Affiant’s firsthand knowledge and conviction, such are true, correct, complete, and
not misleading, the truth, the whole truth, and nothing but the truth.]

The Undersigned, reserves the right to define all words and letter combinations contained herein; and further,
reserve the right to interpret and construct the intent thereof, with plenary finality, by explicit reservation.

The Undersigned, does hereby knowingly, willingly, intelligently and intentionally declare and affirm that the
foregoing is true, accurate and complete, the truth, whole truth and nothing but the truth, to the best of my
knowledge and ability, so help me Creator.

The Undersigned, under full liability and complete transparency, do hereby knowingly, willingly, intelligently
and intentionally Affirm, Declare, Proclaim and Publish that this testimony and documents and tangible mediums
are hereby absolutely and duly affirmed, authorized, declared, stated, made, issued, certified, confirmed, ratified,
verified, executed, noticed, re-affirmed, re-authorized, re-declared, re-stated, re-issued, re-certified, re-confirmed,
re-ratified, re-verified and re-noticed, absolutely and duly perfected, protected and secured in their entirety for all
of Creation to rely upon, without limitation, in perpetuity, without recourse, without prejudice, under the
penalties of false witness, to the best of my knowledge and ability, governed by, and under, the Laws of the
Creator, under the Laws of Creation.

Hereunto I have set my Hand and knowingly, willingly, intelligently and intentionally caused my autograph to
become affixed hereto.

Executed in Creation, by, under and pursuant to the Laws of the Creator and the Laws of Creation.

On the 8th day of _October_in the Year of our Creator two thousand twenty (purchase date of my vehicle).

eee

Sean A Welenc (without prejudice UCC 1-207)

 

Page 4 0f 5
Case 3:20-cv-30196-KAR Document1 Filed 12/28/20 Page 5 of 14
Ce Lo?
ee ans

Declaration and Notice of Service A? DS

I, Sean A Welenc, sui juris, Under Common Law Jurisdiction, under full liability and complete transparency,
do by these Presents Declare and Aver that I, on the nineth day of December, in the Year of my Creator two
thousand twenty, caused to be served by Certified Mail, a true, accurate and complete copy of the following
tangible item, to wit:

Privacy Act Request for Access of Records under the Freedom of Information Act of 1974

to, and upon, the following, at the following corporate locations, to wit:

CLERK MAGISTRATE, GREENFIELD DISTRICT COURT, 43 HOPE STREET, GREENFIELD, MA

c.m.#7011 2970 0002 7242 9317

RECORDS ACCESS OFFICER ROBERT H HAIGH JR., 321 HIGH STREET, GREENFIELD, MA

c.m. #7018 0360 0000 9379 5002

SUPERVISOR OF RECORDS, ONE ASHBURTON PLACE, RM 1719, BOSTON, MA

c.m. #7011 2970 0002 7243 1013

CHRISTOPHER J DONELAN, FRANKLIN COUNTY SHERIFF, 160 ELM ST, GREENFIELD, MA

c.m. #7020 0090 0001 4308 3386

ACTING GOVERNOR OF MA, MA STATE HOUSE, 24 BEACON STREET, RM 280, BOSTON, MA

c.m. #7020 0090 0001 4308 3393

ACTING ATTY GENERAL OF MA, | ASHBURTON PLACE, 20™ FLOOR, BOSTON, MA

c.m. #7020 0090 0001 4308 3409

DEPARTMENT OF JUSTICE, 950 PENNSYLVANIA AVENUE, NW, WASHINGTON, DC

c.m. #7020 0090 0001 4308 3416

STATE DEPARTMENT, 2201 C STREET, NW, WASHINGTON, DC

c.m. #7020 0090 0001 4308 3430
NITED STATES'DISTRICMCOURT, 300 STATE STREET, SPRINGFIELD, MA

c.m. #7020 0090 0001 4308 3423

JUDGE ADVOCATE GENERAL CHARLES N. PEDE, 600 MASSIE RD, CHARLOTTESVILLE, VA

c.m. #7011 2970 0002 7242 9317

L, Sean A. Welenc, under full liability and complete transparency, do knowingly, willingly, intelligently and

intentionally hereby Declare that the foregoing is true, accurate and complete, the truth, whole truth and

nothing but the truth, to the best of my knowledge and ability, so help me Creator.

I, Sean A. Welenc, under full liability and complete transparency, being of plenary capacity, character,

condition, status, standing and responsibility, under the penalty of false witness, under the Laws of the

Creator, under the Laws of Creation, do by these Presents, knowingly, willingly, intelligently and

intentionally Affirm, Declare, Proclaim and Publish that this document is hereby absolutely and duly

affirmed, authorized, declared, stated, made, issued, certified, confirmed, ratified, verified, executed, noticed,

re-affirmed, re-authorized, re-declared, re-stated, re-issued, re-certified, re-confirmed, re-ratified, re-verified

and re-noticed, absolutely and duly perfected, protected and secured in its entirety for all of Creation to rely

upon, without limitation, in perpetuity, without recourse, without prejudice.

I reserve the right to amend, enhance and/or delete from this document and tangible medium at any time, by

explicit reservation.

Any omission is not a waiver thereof.

A copy, facsimile and digital scan are lawfully declared to be, and has the same force, affect and effect as, the

Original. I reserve the right to define all words and letter combinations contained herein; and further, reserve

the right to interpret and construct the intent thereof, with plenary finality, by explicit reservation.

Hereunto | have set my Hand and knowingly, willingly, intelligently and intentionally caused my autograph

to become affixed hereto.

Executed in Creation, by, under and pursuant to the Laws of the Creator and the Laws of Creation. On the

nineth day of December, in the Year of our Creator two thousand twenty.

Heir of the Creator, Real-man Living Soul, Secured Party, Holder-in-Due-Course, Real-Party-in-Interest,

Grantor, Bailor, Administrator, Creditor, Custodian, Beneficiary; All rights, privileges, freedoms and

immunities are hereby claimed, reserved and exercised, without limitation, without prejudice, without

recourse.

Sean A Welenc (without prejudice UCC 1-207)
Page 5 of 5

   

 
Progressive
PO Box 31260
Tampa, FL 33631

Case 3:20-cv-30196-KAR Document1 Filed 12/28/20 Page 6 of 14

PROGRESSIVE

DIRECT Auto

NAIC Company Code: 16322

Policy Number: 934981970
Underwritten by:
Progressive Direct Insurance Co
Policyholder:
Sean Welenc

Page 1 of 2
December 8, 2020

Customer Service
1-800-776-4737
24 hours a day, 7 days a week

Verification of Insurance for

Sean Welenc

This verification of insurance is not an insurance policy and does not amend, extend or alter the coverage afforded by
the policies listed herein. Notwithstanding any requirement, term or condition of any contract or other document with
respect to which this verification of insurance may be issued or may pertain, the insurance afforded by the policies
described herein is subject to all the terms, exclusions and conditions of the policies.

Please accept this letter as verification of insurance for this policy.

Policy and driver information

Policy number: 934981970

Policy state: Massachusetts

POY PeTOd: ac acsssssstssussssseeesenesenssesteeeee Jun 23, 2020 - Dec 23, 2020 as cesssssssnssesseeseresss
There was no lapse in coverage during this policy period. oo iccsasessessvesesssnsnisesssevteessseeessin
Effective dates oo cccccsesecsassssssessteeeeseeson O18, 2020 a ccccsessssssesesesssssusecsesssrseeesesnssenses
Drivers: Sean elena cccscnsssececseseecceseeee tOSUOG DIME a cccussceecusssensusseesuesseesueseteneee
Address: 35 Perry Road

Orange, MA 01364

Vehicle information

Vehicle: 2012 Subaru Legacy
Gekizis deniicatin winter ee HESBNIBGRSCSOOS RIS ee
Form VO! (07/13)

Continued
Case 3:20-cv-30196-KAR Document 1 Filed 12/28/20 Page 7 of 14

 

x

 
 
  
     
   
    

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   
  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

fu yp 1d} yu oa) BAVAS 9 H3GHNN ASNION SANDY AR
BIWVN LN @
WA LNABY
4 g Q) { Sh INZOV GHOLVIOIA CLONVHNIC] = “TOIMOLGSTIVWO] = “OIA 02. ONVH NIT S31H1UID WIOISIO ‘S
SSIYCGY AWNOO (pasmbes vonae on) (y98q UO g UORONASU] 6e Fuoginnyswyeos) — “ogy |
NOLLWONM dd ¥ TWNIAIYO,. Ae DNINEVA oO Lea, Oo NOUworddy ‘WHI IMAI TIVO = HaoIdO
MOSHD NOA sl AINO MO138 . 2 my i aati
SSauday LUNOD HSINS pot a f RUATA OAH. ors: VAGNTONI | SNAWSS3SSV antaaaas
“SNOLLOVHANI AIO TIy.. CaWMLSS SNoz= v 7
HOAHD NOA Al ono a d3Ls0d 1 4 HdW NI 1/06 O 4n6q |. | <
XINO $ 3NC WLOL ONV 1 Li Hd onaaaes a] gy] O
$ INAWSSASSV HSA <b QO.
__._H3OIHO OLAQUON J fe peel b ala| &
SNOILLONYLSNI BOs NV q
30Is SSuaAgY 33S / AS $ SHE VI i Vi UOGRRRCUUALY | Tian a Yin /8|%
HOLWVIOIA OL SOLON , } . ' Halo
$ 55 OF VI OT OV) oll nt 1318
ANaWSSSSSV : f SSNBddi wcigossay WIBD 8N8/938 /dVHO vio| 0
ON SaAD|" Tee TTA” Yf - SEDNE <
usvuo | YO _asuaaso zo au) 1 =. __(wmor 10. Aria “Amy Te “as opnitl) SSNad40 4O NOLIVSO TL (ANCONA) Siva SSNaI0
OND S3A0 | Oya saA0 on@ sza0 | ei | o} PANG A
_ivnzvu azcuvovid | _ SuB9Nassva rar | sTOMaA 709 4O109 {saan : atonal agar auvis|
9C10 EOS / \ [re Is ul
hee az NAML/ALI9 ry 274A SS ssaucgy ?
ylsoT al ¥ \ C4 KS “MOY y
Lavcorey) siya wun (rons) 2 (801) BAN HOLVIOIN 6
onossAg “il conto ssan] 6G] bw F NN Se) S i
HOUWAS AV’ AHOLNZANI-NON xas | sovw | asnsoniao_|ssvio} ss . woryio1, 40 ‘ON aBNdOr SomGA Hoon] A
g asnoaoia = uaNaESYs O WwW &h | 429 VN | So “A
T T L C T Cc Ll uaNMo [J wosvuade 2) | sg09uunoo | waannn-a1wagIsI0 3009 AONZBY | (ACOA) NBLLUM aLva
NOUND 30 BaAt @ NOILVLIO WHOSINN SLLASNHOVSSVWAN
TAKE ~ Oe 3

 

 

 

 

 

ow h9 y a a) | gUVIS 2 HSPN 3SN3917 BANSOY
+ G ad of G hn ANaoY RG ayn

‘N

sSauogy LENCO Z| (paunbes voraela o/s i 4
“NOLO! Idd¥ TVNIAIES, 5 :
0 WLOL *

MOTH NOA sl AINO MO 138 UH oe ia 08S V y Salita aniaaads

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   
 
  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SSSHCdvV LHNOO HALNS os Oe
“SNOILOVYANI MAIO TIV, OSLVLLS “avon a NOD RY
HO3HO NOA i \ uvavyOo =6dBiSOd LONC Hany Nt Wo 806 O 4/060 <
AINO $ 3Nd WLOL ONY a aisod a ty onazads‘al ay} O
$ LNSWSSaSS¥ H3LNA i oO wy TAD O
__- #3010. OLAOUON, J Py Mi] MMe al al apes! atS%n 12) &
SNOILONYISNI HO4 T Two O n| Oo
3alS ASUAASY 33S \ § f } A 64 a WiHO OF / hs] % a | 2
HOLVIOIA OL SOLON iaA1O
$ woo 7 bi Mp 110
ANGWSSSSSY, wo OY gn OAS /qvi ~lo 3
ong snl" OC NC ;
HSVED wo 3SN3dI0 30 ANIL f ‘ty 1a '@ opnibu) ABNEIdO 4O HOLY, GROG) WO 3SNasd0 2
ON® S340 | ONA S3A0 | ONA SAO RS A
AVNZVH O308VOVId SHAONTESVd +95 BIOIHZA 109 “ON NOUYBASIDSY TIOIHSA! BAL Blvd ed
hIslY | tw 2? Issea SF y
SS3ucGV L
32.Ts O01 94 IVAVE y
daa) alyo Hiutd Geng) (iso) SHIVN UOLVIOIAY 6
oncssaag [| PJonmsaao] C | =~ GEOIBSSDS It
HOHWSS AW AHOLNDANI-NON aavu | 39N9919100 | &8vi5 | Bits YOLYIOIA 10 ‘ON 3SNBO11 SIQIHRA YOLON
asnoans O waonassvd O \

 

 

 

Vy LN | av) | oe | * ol
G T T L C T 7 1 yaNMO [ ] uOLVHadO 3 3009 1uNOd UEBWNN OT YS51ds0 a0: AQNADV. (AMOCNINY NALUYM 3LVd
NOUV 30 BdAt Bs NOILVLIO NHOAINN SLLASNHOVSSVA \
,. «6S aHe OF =

 

 

 
Case 3:20-cv-30196-KAR Document Filed 12/28/20. Page 8 of 14
KOCH’S

i
ie

 

 

TIME OF CALL] DATE IN | DATE OUT TIME START | TIME FINISH EL P.O/CASE #| OFFICER NAME
AMI & =. {pe 3 AM AM) 2

eml tar" AO A530 ert P.M fo f %
NAME oe PHONE #

WreleWwc_

 

 

 

 

 

 

 

ar]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ADDRESS
CITY STATE ZIP
YEAR eR 3 COLOR ODOMETER DRIVER
i
DUBAKA
MARKER PLATE # SA Psat a ~9 »y [REGISTERED OWNER
HSS BMLG6 30 3003 7"
LOCATION OF VEHICLE
o fl = Sh
Fs ewc fa KinG Wwy.
TOWED TO if a
foc LA 5
INSPECTED BY INSURANCE CO. | APPRAISER NAME DATE DRIVER
RELEASED BY DATE PHONE #
REASON FOR TOW TYPE OF TOW PERSONAL'S TAKEN BY] DATE PHONE#
QO AcciOENT O/BREAK DOWN |) SLING/HOIST
Ss VEHICLE STORAGE TIME
CO) asanoonen G“unrecistereo (AAT BeomAMP | eRon TO DAYS @§
Ono stant ()] OF GAS WHEEL LIFT INDICATE DAMAGED AREA(S) ON VEHICLE:
QOrtattiné jl Fir be | Oo
QC) Lock o TRESPASS | TOWED PER ORDER OF
O) state Pouce
QC) tow zone ARREST
Bfocar POLICE
Qi storen ) impounpep MILEAGE TOWING | O OO
snow | Clowner or acar CHARGE | |
Qemova QU” FINISH
el
SPECIAL EQUIPMENT USED C) DEALER MILEAGE
START
QC) wincx () FLARES OTHER SERVICES
FIRST LABOR
Elivettieon. © ml eceies Qisweep Q)aip™ [TOTAL ___
DOLLIES
CRgMOVE LABOR TIME EXTRA
Ohrames =) ne PERSON
SECURE INISH
SNATGH OPGSSES ants i cana Cae a SPECIAL
OBlocks ere EQUIPMENT
METHOD OF PAYMENT STORAGE
CleasH Ocheck paiver'’s tic. TOTAL
cam Z|
ol2io O ES:zexp.oare___—_—=EXTRA PERSON
CREDIT I
Canoe ele oe eo eae le set SUBTOTAL
AUTHORIZED SIGNATURE DATE START
x TOTAL TAX
DRIVER SIGNATURE DATE DRIVER # | TRUCK # a
TOTAL { {) A e)
This company cannot ba responsible for damages caused by faulty tires, bumper brackets, other unknown defective vehicle conditions, © 2011 Zip’s AW Direct
or other factors beyond its control, To the fullest extent allowed by law, this company assumes no Tesponsibility for loss or damage by
thelt, fire or any other cause beyond its control, to any vehicle placed with it for storage or repair. To the fullest extent allowed by law, THANK You!
the undersigned agrees to release and hold this company harmless from any claims or damages resulting from towing or services =
rendered, whether sounding in negligence or contract, Souee 8760-3

RS

"i
nah,
Case 3:20-cv-30196-KAR Document 1 Filed 12/28/20 Page 9 of 14

I

\

' Department of the Treasury Date:

Internal Revenue Service February 28, 2020'

Tax Exempt and Government Entities Personto contact;
IRS Name: Mr. Molloy
ID number: 0203248

WELENC, SEAN A.

35 PERRY RD |
ORANGE MA 01364-2022
Dear Sir or Madam: |

We’re responding to your request, dated February 20, 2020, about the tax-exempt status of |
Massachusetts Supreme Judicial Court.

We have no record of this organization having tax-exempt status under Internal Revenue Code Section
501(a). Therefore, we’re unable to provide any documents in response to your request.

You can find more information about tax-exempt entities and their organizational and operational

Tequirements in Publication 557, Tax-Exempt Status for Your Organization. You can also visit our
" website at www.irs.gov/charities,

If you have questions, call 877-829-5500 between 8 a.m. and 5 p.m., local time, Monday through
Friday (Alaska and Hawaii follow Pacific time).

Sincerely,

—ryihi a2. wnalae

Stephen A. Martin
Director, Exempt Organizations
Rulings and Agreements

Letter 4172 (Rev. 2-2018)
Catalog Number S6634W
Case 3:20-cv-30196-KAR Document1 Filed 12/28/20 Page 10 of 14

ster

ned Claim Num ame Contro

202

 
Case 3:20-cv-30196-KAR Document1 Filed 12/28/20 Page 11 of 14

Form 4506-A

(October 2018)

Department of the Treasury
tntamal Revenue Service

> Type or print clearly. Request may be rejected if the form is
> Information about Form 4506-A and its separate instructions is

ir) You may not have to complete Form.4506-A to gst the copies you need.
, and Form 887:

internet. Form 8871, Political Organization Notice of Section 527 Status
Expenditures, are available for inspection from the Intemet. The website ad

available for public Inspection. You can visit the organization to Inspect the material instead
able to mail the copies to you.

® Form 990-N (e-Posteard) annual electronic notice is available for inspection on IRS.gov using

dress for both forms is www.irs.gov/polorgs.
Public disclosure by the organization. Exempt or political organizations must make their

Request for Public Inspection or Copy
of Exempt or Political Organization IRS Form

OMB No. 1546-0495
incomplete or illegible, '
at www.irs.gov/form4506.

2, Political Organization Report of Contributions and
i

returns, reports, notices, and exempt applications ,

of requesting it from the IRS. The organization may be

i
Tax Exempt Organization Search (see instructions).

* Amazon Web Services (AWS). Efiled Forms 980, 990-EZ and 990-PF are available on AWS In a machine readable format.

1 Exempt or political organization. Corripiete a separate Form 4506-A for each organization,
Name

MASSACHUSETT: ‘> SUPREME JUDICIAL COURT
Address

425 MAIN STREET
City or town, state or province, country, and ZIP or foreign postal code

GREENFIELD, MA 01301
Requester
Name

Welenc, Sean A - private American, real man
Address

clo 35 Perry Road
City or town, state or province, country, and ZIP or forelgn posta! code

Orange, MA republic, in America [Zip Code Exernpt: DMM 602.1 3e(2)] without U.S. D.C.
Category of requester: [[] Commercial user

You must check a box. 7 educational institution All others

' 4 Reasen for request. All requesters except for commercial users mu
charged the commercial rate. Attach additional sheets if necessary.

NAME GANI refuses to provide their \W-9 and required IRS
“instrumentality of government" and/or a “political subdivision."
Lines 5-8. Far each applicable form, chack the box(es) for the ite
requested, check either the copy, inspection, DVD, or Sample DVD box
or Sample DVD, Indicate the format, state(s), and month(s) requested,

Line 9. Check the box(es) for the item(s) you are requestin
item(s) you are requesting on the line provided or on an
Note. DVD and Sampla DVD are not available for indivi

 
 

 

 

dual exempt organizations.

[_] Non-commercial scientific institution

“Goverment Information Letter confirming status as.an .
if they are not on record, then | intend to fila IRS forms 3949a, 13909 and 211,
rm(s) you are requesting. You may raquest more than one form. For each form
and enter the specific tax year(s), as indicated. if ordering a partlal set cn DVD

g. You may request more than one Item. [f you check “
attachment. See instructions for more information.

Employer Identification number ;
refused me:

i

 

Contact person

Sean of the family Welenc
Phone

978-346-7966
Date ‘

 

. 2/20/2020 ,
LJ Media
. Name of Media Outlet

St provide an explanation of how the records will be used to avoid being

 

other,” you must indicate the specific

I

 

 

 

 

 

 

5 Ferm 980, Form 980-Ez: b Digital data request: [_] Yearly  [] Sample
a Paper request: Y¥]Gopy [inspection State(s): ; 7! :
Tax year(s) or pericd(s) requested: ‘201912 ; 201812 ; 201712 , Calendar year(s): ~ ; ;

YYYYMM YYYYMM YYYYMM .
8 Form 980-PF: b Digital data request: _] Yearly Sample
a Paper request: [¥]Ccpy [J inspection State(s): : : :
Tax year(s) or perlod(s) requested: 201912 ; 201812 ; 201712 . Calendar year(s): : :
YYYYMM YYYYMM YYYYMM i
7 ~~ Form 990-T (507(c}(3) organizattons filed after August 17, 2006); b Digital data request: JYearly [] Sample
a Paper request: [¥]Copy [J tnspection Statess): ; oe .
Tax year(s) or period(s) requested: 201812; 201812 ; 201712 Calendar Year
YYYYMM = YYYYMM YYYYMM
8 Form 5227 (for tax years beginning after December 31, 2006): 9 Application for exem

Paper request: [¥]Copy [7] inspection

Tax year(s) or period{(s) requested: 201912 ; 201812 ; 201712 .

YYYYMM =YYYYMM = YYYYMM

IRS Use Only
The form requested above was inspected by (name of requester)

ption (Form 1023, 1023-EZ,
Form 1024, ete.) !
(] Exemption determination letter only
C1 Affirmation letter
Other Updated Determination Letter

}

IRS office where inspection was made

 

Signature of employee present at inspection Date

 

’

j

 

For Privacy Act and Paperwork Reduction Act Notice, see the separate instructions.

Cat. No, 41722P Form 4506-A (Rev. 10-2018)
Case 3:20-cv-30196-KAR Document1 Filed 12/28/20 Page 12 of 14

 

Form 13909 Department of the Treasury - Internal Revenue Service
(December 2016) Tax-Exempt Organization Complaint (Referral)

 

 

4. Name of referred organization
MASSACHUSETTS SUPREME JUDICIAL COURT

‘

 

 

Street address
425 MAIN STREET

City State ZIP code Date of referral
GREENFIELD MA 01301

 

 

 

 

2. Organization's Employer Identification Number (EIN)

 

3. Nature of violation

Directors/Officers/Persons are using income/assets for personal gain
Organization is engaged in commercial, for-profit business activities
income/Assets are being used to support illegal or terrorist activities
Organization is involved in a political campaign

Organization is engaged in excessive lobbying activities
Organization refused to disclose or provide a copy of Form 990
Organization faited to report employment, income or excise tax liability properly
Organization failed to file required federal tax returns and forms
Organization engaged in deceptive or improper fundraising practices
Other (describe)

See attached

] CIE) I IO D0 ee) be

 

4. Details of violation
Name(s) of person(s) involved
See attached

 

Organizational title(s)

 

Date(s} Dollar amount(s) (if known)

 

 

Description of activities
See attached

5. Submitter information

Name

Weienc, Sean A - private American Diplomat, noncitizen, living man, |
Occupation or business

Executrix of the © SEAN A. WELENC ™ Estate and Private Trust

Street address
c/o 35 Perry Road

 

City , State ZIP code
Orange . MA near [01364]

 

 

 

Telephone number

 

[xX] | am concemed that | might face retaliation or retribution if my identity is disclosed

97=846-1966- 9°) B~ bsttls-79lole

6. Submission and documentation: The completed form, along with any supporting documentation, may be mailed tolRS EO
Classification, Mali Code 4910DAL, 1100 Commerce Street Dallas, TX 75242-1198, faxed to 214-413-5415 or emailed to
gacléss@irs.cov. Disclaimer Notice: Your email submission of Form 13809 and attachments are not encrypted for security.

Catalog Number 506144 www.irs.gov

Form 13909 (Rev. 12-2016)
 

 

. 42 fi4A
"2U0-CV- “RAR Document +—Htec-+2/26/20—Page-+3-6F+
Form 3949-A ASE 9. 2U°CV oP Department of the Resauy - Internal Revenue Service OMB Number
(April 2016) Information Referral 1545-1960

(See instructions on reverse)

 

 

 

Use this form to report suspected tax law violations by a person or a business.

CAUTION: READ THE INSTRUCTIONS BEFORE COMPLETING THIS FORM. There may be other more appropriate forms specific to your complaint.
(For example, if you suspect your identity was stolen, use for 14039.)

Section A - Information About the Person or Business You Are Reporting

 

 

Complete 1, if you are reporting an Individual. Complete 2, if you are reporting a business only. Complete 1 and 2 if you are reporting a business and its owner.
(Leave blank any lines you do not know.)

 

 

 

 

 

 

 

 

 

 

 

 

1a. Name of individual . b. Social Security Number/TIN c. Date of birth

Judge or D.A, . unknown

d. Street address ‘ e. City f. State g. ZIP code

425 MAIN STREET GREENFIELD MA 01301

h. Occupation i. Email address

Federal Judicial Officer / Judge Impersonator

j. Marital status (check one, if known) k. Name of spouse

[] Married [] Single [] Head of Household [J Divorced [] Separated

2a. Name of business b. Employer Tax ID number (EIN) c. Telephone number

d. Street address e. City f. State g. ZIP code
x

h: Email address i. Website

 

 

Section B - Describe the Alleged Violation of Income Tax Law
3. Alleged violation of income tax law. (Check all that apply.)

 

[] False Exemption L] Unsubstantiated Income Unreported Income [] Failure to Withhold Tax
[] False Deductions [1 Earned Income Credit (L_ Narcotics Income [x] Failure to File Retum
{] Multiple Filings [x]  Public/Political Corruption [] Kickback Failure to Pay Tax

[x] Organized Crime [J  False/Altered Documents [1 Wagering/Gambling [] Other (describe in 5)

 

4. Unreported income and tax years
Fill in Tax Years and dollar amounts, if known (e.g., TY 2010- $10,000)

TY $ TY $ TY $ TY $ TY $ TY $

5. Comments (Briefly describe the facts of the alleged violation-Who/What\Where/When/How you learned about and obtained the information in this report. Attach
another sheet, if needed.)

Local/County/Federal case: / CASE NO. Date Case was filed

 

Per response from Internal Revenue Service to form 4506-A [see attached copy], this organization is NOT on record as being tax-exempt; and is therefore evading payment of

taxes they are liable and impersonating a government office/officer to commit this fraud.

 

 

6. Additional information. Answer these questions, if possible. Otherwise, leave blank.

 

 

 

a. Are book/records available? (If available, do not send now, We will contact you, if they are needed for an investigation.) L] Yes No
b. Do you consider the taxpayer dangerous? [x] Yes [] No
c. Banks, Financial institutions used by the taxpayer

Name Name

Unknown Unknown

Street address Street address

City State ZIP code City State ZIP code

 

 

 

 

 

Section C ~ Information About Yourself
(We never share this information with the person or business you are reporting.)
This information is not required to process your report, but would be helpful if we need to contact you for any additional information.

 

 

 

 

 

 

 

7a. Your name b. Telephone number c. Best time to call
Welenc: Sean A, Executor of SEAN A. WELENC ESTATE/TRUST 4 ‘] + 4, 7] Yolo
d. Street address e. City f. State |g. ZIP code
c/o 35 Perry Road Orange MA near [zip-01364]
Please print and send your completed form to: Internal Revenue Service

Stop 31313

Fresno, CA 93888
Catalog Number 47872E www. irs.gov Form 3949-A (Rev. 4-2016)
Case 3:20-cv-30196-KAR Document 1 Filed 12/28/20 Page 14 of 14

(102-4 ‘A9u) BL wu0s AoB'su: Mn SLZS91 sequny Bo1Ee9
eq JUBUITEID JO SuNJEUBIS

| OZOZ/60/E SES

, . Syajdwo9 pue ‘aos ‘eng ae Jou ‘yaljaq pue aGpaymouy Aw so ys0q ayy 0}
pue ‘uojejuawnoop Bupreddns pue juawwaye}s Buy Auediogse 12 ‘uoneoydde sj) peujwexe aaey | yeu] eajpap 1 Ainfied jo Ayeueg Jepun uojeepeg *4z

 

 

Woo" [Tew3@)ouajams SSolppe ew “Oz [porto] 800 yyy ‘adueIp
Peoy Autsg cE of
996L*909-8L6 ISMALALVISA ONTTAM V NVAS

(epoo seve Bypnyouy) sequinu auoyda|al, “gz p09 eflZ Buipnjou; ‘weep Jo sseippy “pz

 

on [x] sea [J sefojduie TUSUILLIOADS [2907 40 Berg ‘Jeeps. eB NOA ay “ez | ON [x] BOA [] sojequos gy ue Apuauna nod euy “zz

ON [x] se, [_] sekojdwa gy] ue jo iepuadap & Jo asnods auj Nok any “Lz | oN [x] sea [[] aaXojdue guy ue Aquanino nod any 0z

| ber oi61coot] Jo rojnoaxg aeI8q OUD cy UNAS

NIL} 40 NSS SJueUTeID JO SyBIp p SET “BL | = (AAA GCN) Yuig Jo ajep syueUyEID “g1, JUBUUJR]D [ENPIAIPU] JO OWEN °Z4
HOSANOA JNOGY UOReULOJUY— g UOQDES

 

 

 

 

 

 

 

$ AL “$ AL $ AL $ AL $ AL
UMoUN Jt *($) JUnOUrY JeH1Oq pur (AL) 126, xe1 UI [4 “OL

ISM aA and MIsoD soy feorZojo1q Aur pue sur ysureSe PoBreyo (s)urrey> uo paseq si asBo SI UO DOIssTUNOD [EIDIpNf ay,
(papeeu 4 jo0Ys yorny) ‘(o7a ‘susan xe} ‘sydjeoes ‘sprooa ‘s1eBipe} ‘syooq ‘e7)
Pamo junOWE aU} o] se WyEp InoA syoddns yeu) ane nod uaReULozul aly jo AueWwuuns e epjroig “(s)sededxe} auy Aq pemo xe} Jo JuNowe ay equasaq “sr,

UCGOPOOS Ud Jsquinyy :asec ‘say peorSozorq Au yo Apoysna jesiskqdype8a] Aut sx0A03 0} sydwaye afdyjnu speur SARY SHS

(pepesu 4 jooys YoeHy) “yeyep Uy UTEIdXg ‘E} JOqUINU O} SOA J “pL

ON Ol _ SA [x] Jakedxe) oy Guyjonuy Bujpesooud 7269} Jo (euaWUAAOB Aue YIM Pan|OAU] NOA aay +E}

poyouye o2g

Jahedxay ayy un dyysuogeyes nok equosap ‘| Jequinu 0} sed J) “Z1.

ON C] SOA [x] JoAedxe) oly yn diysuopejar e ujejuew ms noOA 00 "LL-

prey Terorpnl o) wnolAjueW qeALdqeWOIdIG Jaw ekvdXeMOU/TEW [eadjuezio-uoN — (@qvaseD) Jeng bx] Jaquiey Ajuetenyeroy TH
vao (J fauony [_] sefojdug Jouuo. [| eadoidurg ueyng [T]

(pepeeu y Je0ys yoeny) “Aide yeu {Je y99Y4D é(s)eAedxey juel|duoouou paBayje auy 0] Gouna pus juan) diysuojelad INOA 8} JBUAA “OL

 

pnesy yiuutos 04 (2)e04yo 1408 Surjeuosiadun ‘sjwauAed xe) SUpBAs ‘jdwoxa-xe) Sutaq se prose wo yOu st “Tuo ¥-90Sp Uo 0} asuodse: Syl Jag
(Papasu 4 jecys gory) -Wiep siyy suoddns JEU} UOPEULIONL) By Paujelqo Jo;pue jnaqe poles; noA Moy equoseg °¢

(peqoaye o2s) 9107 souls siay feaZojorg Au oyen/deupry 0) sydioye aydyjnut opeur sey yznoo SIU],

; . SME} XB} BY] JO LOPB{OIA B Se;Ny}suco

paquosep ye: ey] anayag NOA Aum ujefdxg (uossessod anos uy jou Uopeuuosu Bumtoddns sauopippe Aue yo uojeso; pus Aggeiane ey equasEp PUB UOISSeSsod
4nOA uj uoReUUO;Y Bupioddns je enjoy pus uoRoUIedke payejep & YoeY) “uOQEIOIA PaBalle Su} 0} SHey Juaupad fe aJeIg ‘uoPEIOIA poBalry sua oquoseq -g
(Anuap) seo [|

 

 

 

asjoxg CJ suojeziuebic ydwaxg [x] Sopyuy seyuewweaas bx] sue] oaAojdusy C]
spuiog jdwiaxy xe), Cc xeL wos eresy [] wep juawAojdwy [7] xey eutcouy [Xx]
| , (Adde rey; ye yout) me xe] Jo UOHBIOIA peBajy ‘2
poyouye sas

UMoLY $1 ‘PeHOoded S14 SEM UONBIOIA WOYM 0] BaAO[dwWa Sy} Jo UO}EULOJU] JORILOD pue onA pue owen ‘9

 

10€10 VIA ‘GTSIANSAYD ‘LAMALS NIV Szp
aBe ayewjxordde Jo ya jo eyep stakedxey *¢ , apo? gI7 Buypnyou; ‘sealppe sseAedxe! ‘p

 

NOISIAIC NI'DINVY - LANOD ATOAVa CNY SaLYdOud &/4/p
UONEIOIA BU) Pay UES oy suaedxe) poyeies Aue pur (sesege epnouy) sekedxey jo ourey “¢

 

 

wn ‘ LENOS TVIOIGAL ANTWINS SLLASNHOVSSYA
(NI 40 ‘NLU ‘NSS “B'e) (sequinn (sequinu wep poubisse Ajsnomoud ys1] “uolssiwugns jejuswaddns e J
uoneoyjuep| saAedxe | jo syGip p 18071 “Z uojssjwqns jyUswejddng Cl JO UOISSIUIGNS MON C] STR 8] “4

 

Bulpiodey ary no, ssoulsng Jo uosied ey) INOTY UOWEUUOSUT— uojy9e9

(Sut Aq pajajduies) Jequinu wep UoHeUOjUy jeUIBUC (gLoz Ainp)
panjeoss WiEIO eeg 40} piemy 10} uoneolddy LLZ wed

GOPO-SPSL Jequinyy awo SIMSS Snusrsy JEWAzU] - Ainseal yy jo quawyedag

 

 

 

 

 
